Citation Nr: 9921084	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than September 28, 1990, 
for the grant of a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1970 to January 
1973.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 1987 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).  In an October 1997 decision, the Board granted a total 
rating for compensation based upon individual unemployability.  
In the December 1987 rating decision, the RO effectuated the 
Board's decision and granted a total rating for compensation 
based upon individual unemployability and assigned an effective 
date of November 7, 1991.  The appellant appealed the decision, 
stating that an earlier effective date was warranted.  In an 
April 1998 rating decision, the RO granted an effective date of 
September 28, 1990.  The appellant states that the effective date 
should be earlier than September 28, 1990.


FINDINGS OF FACT

1.  A claim for entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability was 
received on September 28, 1990.

2  A total disability evaluation for compensation purposes based 
upon individual unemployability was not factually ascertainable 
prior to September 28, 1990.


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
earlier than September 28, 1990, for a total rating for 
compensation based upon individual unemployability.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1)(2) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1990 rating decision, the RO effectuated a Board 
decision and granted service connection for generalized anxiety 
disorder, effective August 1, 1990, and assigned a 50 percent 
disability evaluation.  In a VA Form 21-4138, received on 
September 28, 1990, the appellant stated that he disagreed with 
the 50 percent evaluation and that he should be granted a higher 
rating and "unemployability."  On November 7, 1991, the 
appellant submitted a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based On Unemployability.  In his 
application, he stated that he last worked in 1981.

In the rating decision on appeal, the RO initially granted an 
effective date of November 7, 1991.  The appellant appealed the 
decision, stating that an earlier effective date was warranted.  
In an April 1998 rating decision, the RO granted an effective 
date of September 28, 1990.  The appellant contends that an 
effective date earlier than September 28, 1990 is warranted.  He 
states that there is evidence in the record that he was unable to 
work since 1981 and that he has been receiving Social Security 
Administration disability benefits since 1984 and that such 
constitutes informal claims for a total rating for compensation 
based upon individual unemployability.

The earliest effective date for an increased evaluation (such as 
a claim for a total rating for compensation based upon individual 
unemployability) is that which is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within one year from such date; otherwise, the effective date is 
the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(1) and (2) (1998); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).  Additionally, under 
38 C.F.R. § 3.155(a) (1998), the appellant or a representative of 
the appellant can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  The benefit sought 
must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  See id.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
Id.  If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  Id.  Under 38 C.F.R. § 3.157(b) (1998), 
once a claim for compensation has been allowed, receipt of a VA 
outpatient or hospital examination or admission to a VA hospital 
will be accepted as an informal claim for increased benefits, 
which would include an informal claim for a total rating for 
compensation based upon individual unemployability, see Servello, 
3 Vet. App. at 199.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  38 C.F.R. 
§ 3.157(b).  The date that a private medical record is received 
will be accepted as the date of claim.  Id.

The appellant's claim for an effective date earlier than 
September 28, 1990, is legally impossible.  As to consideration 
of the appellant's claim for an earlier effective date under 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(1) and (2), the 
appellant submitted a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon Unemployability, on November 7, 
1991.  However, based on a VA Form 21-4138, submitted by the 
appellant wherein he stated that he deserved unemployability, the 
RO granted an effective date of September 28, 1990, the date that 
the VA Form 21-4138 was received.  The RO determined that 
September 28, 1990, was the date of the appellant's claim for a 
total rating for compensation based upon individual 
unemployability.

In order to be granted an effective date earlier than September 
28, 1990, it must be factually ascertainable that an increase in 
disability had occurred within one year from September 28, 1990; 
thus, September 1989.  Here, there are no records between 
September 1989 and September 1990 which would reveal that the 
appellant's service-connected disability or disabilities had 
rendered him unemployable.  Therefore, there are no objective 
medical records during that time period which would establish a 
factual basis that the appellant's service-connected disabilities 
had rendered him unemployable.  The RO was proper in determining 
that a total rating for compensation based upon individual 
unemployability was as of September 28, 1990.

Considering the appellant's claim for an earlier effective date 
under 38 C.F.R. §§ 3.155 and 3.157, the Board finds that such 
consideration would still not assist the appellant, as he did not 
file an informal claim for a total rating for compensation based 
upon individual unemployability prior to September 28, 1990, nor 
did a medical record, either VA or private, establish that the 
appellant's service-connected disability or disabilities had 
rendered him unemployable prior to September 28, 1990.

The Board notes that the appellant has stated that he was granted 
Social Security Administration disability benefits in 1984 and 
that such was an informal claim for a total rating for 
compensation based upon individual unemployability.  There is no 
statute or regulation which states that a grant of Social 
Security Administration disability benefits is an informal claim 
with VA for a total rating for compensation based upon individual 
unemployability.  It must be noted that the appellant did not 
inform VA of the grant of Social Security Administration benefits 
until 1994, which does not establish a factual basis to grant an 
effective date back to 1984.  

In the VA Form 21-8940, which was received on November 7, 1991, 
the appellant stated that he last worked in 1981; however, that 
would not establish an earlier effective date, as he referred to 
a date that was more than one year prior to the receipt of the 
claim for a total rating for compensation based upon individual 
unemployability.  Harper, 10 Vet. App. at 126-127; see 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).  A statement 
written in 1991 does not establish a factual basis to grant an 
effective date back to 1981.

The United States Court of Appeals for Veterans Claims has held 
that in a case where the law, as opposed to the facts, is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The Board finds that the 
appellant's claim for an effective date earlier than September 
28, 1990, lacks legal merit.



ORDER

An effective date earlier than September 28, 1990, for a total 
rating for compensation based upon individual unemployability is 
denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

